02-10-454-CV












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00454-CV 
 
 



Michael Daniel and Annette Daniel


 


APPELLANTS




 
V.
 




Ready Real Estate, L.L.C. and
  Deborah S. Moran


 


APPELLEES 



 
 
------------
 
FROM THE
415th District Court OF Parker
COUNTY
------------
MEMORANDUM OPINION[1] AND
JUDGMENT
------------
 
On December
17, 2011, and January 11, 2011, we notified appellants, in accordance with rule of
appellate procedure 42.3(c), that we would dismiss this appeal unless the $175
filing fee was paid.  See Tex. R.
App. P. 42.3(c).  Appellants have not
paid the $175 filing fee.  See
Tex. R. App. P. 5, 12.1(b).
Because
appellants have
failed to comply with a requirement of the rules of appellate procedure and the
Texas Supreme Court’s order of August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellants shall pay all costs of this
appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
 
 
          PER CURIAM
 
PANEL:  MCCOY, MEIER, and
GABRIEL, JJ.
 
DELIVERED:  January 27, 2011




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of
Tex., Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).